DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the application filed on 05/14/2020.  
The claims 6-7 and 13-16 has been cancelled by the applicant.    

Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-12 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al. (U.S. Pub. 20120094608).

Regarding claim 1 Shi disclose a method comprising: 
receiving, by a user device, measurement configuration information, the measurement configuration information comprising para. 9, “the present invention provides a method for reporting a measurement result of carrier aggregation”: 
an indication of a plurality of frequencies at which measurements are to be performed para. 11, Fig. 2, “The method for reporting the measurement result in carrier aggregation according to the present invention comprises: a user equipment reporting a measurement report which carries measurement results of part of or all of component carriers in a same carrier-aggregation cell”; and 
a first parameter para. 4, “The network instructs the UE to perform measurement by sending a measurement control message to the UE, wherein the measurement control message comprises: a measurement object ("MO" for short), the MO being a frequency of the LTE; a measurement report configuration (report configuration, "RC" for short), the RC configuring the attribute of a measurement report”; performing, by the user device in dependence upon the first parameter, one of: 
if the first parameter has a first value, measurements at the indicated plurality of frequencies, including at least one inter-frequency measurement at a frequency that is not within an active bandwidth part of the user device via use of a measurement gap para. 92, “measurement task 5 (identified by MID5): all of the signal intensities on respective component carriers of the serving cell in the working carrier set on the frequency band 1 are lower than a predetermined threshold 1, and all of signal intensities on respective component carriers of a certain neighbouring carrier-aggregation cell in a component carrier set on a certain frequency band are higher than a predetermined threshold 2”; and 
if the first parameter has a second value, only one or more intra-frequency measurements at frequencies that are within the active bandwidth part of the user device without using a measurement gap. The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the first alternatives.
Regarding claim 2 Shi disclose, wherein the measurement configuration information comprises a second parameter that indicates whether or not the user device should perform a measurement of a frequency within a bandwidth part of a non-activated secondary cell para. 71-73, “measurement task 3 (identified by MID3): the signal on the component carrier CC3 of the serving cell exceeds the predetermined threshold. The measurement object in the present measurement task is a component carrier set formed by non-working carriers in the serving cell on the frequency band 1”, 
wherein the performing further comprises performing, by the user device, a measurement of a frequency within a bandwidth part of a non-activated secondary cell if the second parameter indicates that the user device should perform a measurement of a frequency within a bandwidth part of a non-activated secondary cell para. 88-91, “measurement task 3 (identified by MID3): a signal intensity of the serving cell on the component carrier CC3 exceeds the predetermined threshold, i.e. all of signal intensities on respective component carriers of the serving cell in the working carrier set on the frequency band 2 exceed the predetermined threshold. The measurement object in the present measurement task is a component carrier set formed by working carriers in the serving cell in the frequency band 2”.
Regarding claim 3 Shi disclose, wherein the first parameter and the second parameter are part of a combined parameter para. 71-74, “The measurement object in the present measurement task is a component carrier set of one or more neighbouring carrier-aggregation cells on one or more frequency bands, and in the present embodiment specifically comprises: a component carrier set of the neighbouring cell 1 on the frequency band 1 which includes the component carrier CC1 and the component carrier CC2”.  
Regarding claim 4 the limitations of claim 4 are rejected in the same manner as analyzed above with respect to claim 1.
 Regarding claim 5 Shi disclose, wherein the measurements comprise one or more of measurements of: a block error rate, a transmit power, a reference signal received power (RSRP), a reference signal received quality (RSRQ), and/or a signal to interference and noise ratio (SINR) para. 7, “As to the measurement of the measurement objects, different measurement quantities are measured in different systems. All of them reflect the signal quality or signal intensity of a cell. In the LTE, what is measured by the UE is Reference Signal Received Power ("RSRP" for short, unit of which is dBm) or Reference Signal Received Quality ("RSRQ" for short, unit of which is dB)”.  
 Regarding claim 8 Shi disclose, wherein the measurement configuration information comprises a measurement object providing the indication of a plurality of frequencies at which measurements are to be performed para. 13, “wherein the measurement configuration carries one or more measurement tasks, a measurement object of each measurement task is a component carrier or component carrier set of one or more carrier-aggregation cells that are serving cell and/or neighboring cell of the user equipment”.  Preliminary Amendment Under 37 C.F.R. § 1.115Page 5Application Number: NewDocket No.: 0007-370001-104139-US-PCTFiling Date: May 14, 2020 
 Regarding claim 9 Shi disclose, comprising receiving Radio Resource Control layer signaling comprising the measurement configuration information para. 38, “the UE through the measurement configuration (specifically can be contained in RRC connection reconfiguration signaling)”.  
 Regarding claim 10 Shi disclose, comprising: performing filtering of measurement results made the active bandwidth part of the user device using a filter para. 71-73, “measurement task 1 (identified by MID1): signal intensities on the component carriers CC1 and CC2 of the serving cell both exceed a predetermined threshold, i.e. all the signal intensities on respective component carriers of the serving ; and 
in response to a change in the active bandwidth part of the user device to a new active bandwidth part of the user device, performing at least one of:  resetting the filter; and filtering new measurement results made within the new active bandwidth part of the user device using the filter para. 71-73, “measurement task 3 (identified by MID3): the signal on the component carrier CC3 of the serving cell exceeds the predetermined threshold. The measurement object in the present measurement task is a component carrier set formed by non-working carriers in the serving cell on the frequency band 1”.  
Regarding claim 11 Shi disclose, comprising: associating a filter with each of a plurality bandwidth parts for the filtering of measurement results made within the bandwidth part para. 71-73,  and 88-93, “measurement tasks 1 – 4” different parameters for different situations; 
in response to one of the plurality bandwidth parts becoming active, activating the filter associated with that bandwidth part para. 71-73, “The measurement object in the present measurement task is a component carrier set formed by the working carriers in the serving cell on the frequency band 1”; and 
in response to one of the plurality bandwidth parts becoming non active, deactivating the filter associated with that non-active bandwidth part para. 71-73, .
Regarding claim 12 the limitations of claim 12 are rejected in the same manner as analyzed above with respect to claim 4.
Claim 17 recites an apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Claim 18 recites an apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 4.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471